Trimble Navigation Limited 935 Stewart Drive Sunnyvale, CA 94085-3913 August 8, 2011 David Burton Staff Accountant Division of Corporate Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Trimble Navigation Limited SEC Comment Letter dated July 25, 2011 Dear Mr. Burton Trimble Navigation Limited is submitting the following responses to the Staff’s comment letter dated July 25, 2011 on the Company’s Form 10-K for the fiscal year ended December 31, 2010 and filed March 1, 2011. Form 10-K for fiscal year ended December 31, 2010 Reconciliation of GAAP to Non-GAAP Financial Measures, page 42 1. We note your response to prior comment 1.However, we do not believe the proposed revised disclosures provide all of the required information.Specifically, the disclosure of the usefulness of each non-GAAP measure appears generic and not specific to each measure.Please further revise the proposed disclosures to more clearly explain why management believes the presentation of each non-GAAP measure provides useful information to investors.Explain what you mean when you refer to the measures Securities and Exchange Commission August 8, 2011 Page 2 offering investors “a more accurate view of [your] core [operating performance].” In this regard, define “core operating performance” as that term is set forth on page 42. Response: We have revised the proposed disclosures to include a more specific discussion about the usefulness of each non-GAAP measure to investors, and have removed the language stating that the non-GAAP measures offer investors “a more accurate view” of our performance.We have added a definition that “core operating performance excludes items that are non-cash, not expected to recur or not reflective of ongoing financial results” to the last paragraph of the introduction before the non-GAAP tables.Please refer to Annex A for an example of this disclosure. 2. Further to the above, it also appears that you consider each of the non-GAAP measures presented in the filing to be useful to investors for the same reasons.Please revise the discussion of the usefulness of each non-GAAP financial measure to explain why management believes each measure is uniquely useful to investors. Response: We have revised the discussion of the usefulness of each non-GAAP financial measure and believe that it better explains why each measure is uniquely useful to investors.An example of this disclosure is included at Annex A. 3. We note in the description of each non-GAAP financial measure, you refer to the non GAAP measure providing “a more accurate view.” This disclosure appears to place greater emphasis on the non-GAAP measures rather than the most directly comparable GAAP measure.Please revise your disclosures to clarify this statement in such a way as to avoid placing undue prominence on the non-GAAP measures. Response: We have removed the language stating that the non-GAAP measures provide “a more accurate view”, and have avoided wording that seems to place undue prominence on the non-GAAP measures.Please refer to Annex A for an example of the revised wording. In connection with this response, we acknowledge the following: · the Company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Securities and Exchange Commission August 8, 2011 Page 3 Please contact the undersigned at (408) 481-8000 should you require further information or have any questions. Sincerely, /s/ Rajat Bahri Rajat Bahri Chief Financial Officer Securities and Exchange Commission August 8, 2011 Page 4 Annex A RECONCILIATION OF GAAP TO NON-GAAP FINANCIAL MEASURES The following presentation includes non-GAAP measures.Our non-GAAP measures are not meant to be considered in isolation or as a substitute for comparable GAAP measures. The non-GAAP financial measures included in the following table are set forth below: Non-GAAP gross margin We believe our investors benefit by understanding our non-GAAP gross margin as a way of understanding how product mix, pricing decisions and manufacturing costs influence our business.Non-GAAP gross margin excludes restructuring costs, amortization of purchased intangibles, stock-based compensation and amortization of acquisition-related inventory step-up from GAAP gross margin. We believe that these exclusions offer investors additional information that may be useful to view trends in our gross margin performance. Non-GAAP operating expenses We believe this measure is important to investors evaluating our non-GAAP spending in relation to revenue. Non-GAAP operating expenses exclude restructuring costs, amortization of purchased intangibles, stock-based compensation and acquisition costs from GAAP operating expenses. We believe that these exclusions offer investors supplemental information to facilitate comparison of our operating expenses to our prior results. Non-GAAP operating income We believe our investors benefit by understanding our non-GAAP operating income trends which are driven by revenue, gross margin, and spending. Non-GAAP operating income excludes restructuring costs, amortization of purchased intangibles, stock-based compensation, amortization of acquisition-related inventory step-up and acquisition costs associated with external and incremental costs resulting directly from merger and acquisition activities such as legal, due diligence and integration costs. We believe that these exclusions offer an alternative means for our investors to evaluate current operating performance compared to results of other periods. Non-GAAP non-operating income, net We believe this measure helps investors evaluate our non-operating income trends. Non-GAAP non-operating income, net excludes acquisition costs associated with unusual acquisition related items such as a gain on bargain purchase (resulting from the fair value of identifiable net assets acquired exceeding the consideration transferred), adjustments to the fair value of earn-out liabilities and payments made or received to settle earn-out and holdback disputes. These costs are specific to particular acquisitions and vary significantly in amount and timing. We believe that these exclusions provide investors with a supplemental view of our ongoing financial results. Securities and Exchange Commission August 8, 2011 Page 5 Non-GAAP income tax provision (benefit) Investors benefit from the exclusion of IRS settlement and valuation allowance release because it facilitates comparisons to our past income tax provision. Non-GAAP income tax provision (benefit) excludes an IRS settlement and a valuation allowance release from GAAP income tax provision (benefit) and includes non-GAAP items tax effected. Non-GAAP items tax effected adjusts the provision for income taxes to reflect the effect of certain non-GAAP items on non-GAAP net income. We believe this information is useful to investors because it provides for consistent treatment of the excluded items in our non-GAAP presentation. Non-GAAP net income This measure provides a supplemental view of net income trends which are driven by non-GAAP income before taxes and our non-GAAP tax rate. Non-GAAP net income excludes restructuring costs, amortization of purchased intangibles, stock-based compensation, amortization of acquisition-related inventory step-up, acquisition costs and non-GAAP tax adjustments from GAAP net income. We believe our investors benefit from understanding these exclusions and from an alternative view of our net income performance as compared to our past net income performance. Non-GAAP diluted net income per share We believe our investors benefit by understanding our non-GAAP operating performance as reflected in a per share calculation as a way of measuring non-GAAP operating performance by ownership in the company. Non-GAAP diluted net income per share excludes restructuring costs, amortization of purchased intangibles, stock-based compensation, amortization of acquisition-related inventory step-up, acquisition costs and non-GAAP tax adjustments from GAAP diluted net income per share. We believe that these exclusions offer investors a useful view of our diluted net income per share as compared to our past diluted net income per share. Non-GAAP operating leverage We believe this information is beneficial to investors as a measure of how much incremental revenue is contributed to our operating income. Non-GAAP operating leverage is the increase in non-GAAP operating income as a percentage of the increase in revenue. We believe that this information offers investors supplemental information to evaluate our current performance and to compare to our past non-GAAP operating leverage. Non-GAAP segment operating income Non-GAAP segment operating income excludes stock-based compensation from GAAP segment operating income. We believe this information is useful to investors because some may exclude stock-based compensation as an alternative view when assessing trends in the operating income of our segments. Securities and Exchange Commission August 8, 2011 Page 6 These non-GAAP measures can be used to evaluate our historical and prospective financial performance, as well as our performance relative to competitors.We believe some of our investors track our "core operating performance" as a means of evaluating our performance in the ordinary, ongoing, and customary course of our operations.Core operating performance excludes items that are non-cash, not expected to recur or not reflective of ongoing financial results. Management also believes that looking at our core operating performance provides a supplemental way to provide consistency in period to period comparisons.Accordingly, management excludes from non-GAAP those items relating to restructuring, amortization of purchased intangibles, stock based compensation, amortization of acquisition-related inventory step-up,acquisition costs, and certain tax charges/benefits of which $27.5 million is associated with the IRS settlement and $7.6 million is associated with a valuation allowance release benefit. For detailed explanations of the adjustments made to comparable GAAP measures, see items (A) – (J) below. Securities and Exchange Commission August 8, 2011 Page 7 Fiscal Years Ended (In thousands, except per share data) December 31, 2010 January 1, 2010 January 2, 2009 Dollar % of Dollar % of Dollar % of Amount Revenue Amount Revenue Amount Revenue GROSS MARGIN: GAAP gross margin: 49.9% 48.8% 48.8% Restructuring ( A ) 0.0% 0.4% 0.1% Amortization of purchased intangibles ( B ) 1.9% 2.0% 1.7% Stock-based compensation ( C ) 0.1% 0.2% 0.2% Amortization of acquisition-related inventory step-up ( D ) 0.1% 0.0% 0.1% Non-GAAP gross margin: y 52.0% 51.4% 50.9% OPERATING EXPENSES: GAAP operating expenses: 40.0% 41.2% 34.9% Restructuring ( A ) -0.1% -0.6% -0.2% Amortization of purchased intangibles ( B ) -2.5% -2.7% -1.7% Stock-based compensation ( C ) -1.7% -1.5% -1.1% Acquisition costs ( E ) -0.5% -0.3% - 0.0% Non-GAAP operating expenses: y 35.2% 36.1% 31.9% OPERATING INCOME: GAAP operating income: 9.9% 7.6% 14.0% Restructuring ( A ) 0.2% 1.0% 0.3% Amortization of purchased intangibles ( B ) 4.4% 4.7% 3.4% Stock-based compensation ( C ) 1.8% 1.7% 1.2% Amortization of acquisition-related inventory step-up ( D ) 0.0% 0.0% 0.1% Acquisition costs ( E ) 0.5% 0.3% - 0.0% Non-GAAP operating income: y 16.8% 15.3% 19.0% NON-OPERATING INCOME, NET: GAAP non-operating income, net: Acquisition (gains) costs ( E ) - - Non-GAAP non-operating income, net: y GAAP and GAAP and GAAP and Non-GAAP Non-GAAP Non-GAAP Tax Rate % ( F ) Tax Rate % ( F ) Tax Rate % ( F ) INCOME TAX PROVISION (BENEFIT): GAAP income tax provision (benefit): 27% 27% 26% IRS settlement ( G ) - - Valuation allowance release ( H ) - - Non-GAAP items tax effected ( I ) Non-GAAP income tax provision (benefit): y 13% 27% 26% NET INCOME: GAAP net income attributable to Trimble Navigation Ltd. Restructuring ( A ) Amortization of purchased intangibles ( B ) Stock-based compensation ( C ) Amortization of acquisition-related inventory step-up ( D ) Acquisition costs ( E ) - Non-GAAP tax adjustments ( G ), ( H ), ( I ) Non-GAAP net income attributable to Trimble Navigation Ltd. y DILUTED NET INCOME PER SHARE: GAAP diluted net income per share attributable to Trimble Navigation Ltd. Restructuring ( A ) Amortization of purchased intangibles ( B ) Stock-based compensation ( C ) Amortization of acquisition-related inventory step-up ( D ) - Acquisition costs ( E ) - Non-GAAP tax adjustments ( G ), ( H ), ( I ) Non-GAAP diluted net income per share attributable to Trimble Navigation Ltd. y OPERATING LEVERAGE: Increase in non-GAAP operating income Increase in revenue Operating leverage (increase in non-GAAP operating income as a % of increase in revenue) 27.2% N/A 14.6% Securities and Exchange Commission August 8, 2011 Page 8 Fiscal Years Ended (In thousands) December 31, 2010 January 1, 2010 January 2, 2009 % of Segment % of Segment % of Segment SEGMENT OPERATING INCOME: Revenue Revenue Revenue Engineering and Construction GAAP operating income before corporate allocations: 15.4% 10.1% 17.0% Stock-based compensation ( J ) 1.1% 1.1% 0.6% Non-GAAP operating income before corporate allocations: 16.5% 11.2% 17.6% Field Solutions GAAP operating income before corporate allocations: 36.6% 35.8% 36.4% Stock-based compensation ( J ) 0.6% 0.4% 0.3% Non-GAAP operating income before corporate allocations: 37.2% 36.2% 36.7% Mobile Solutions GAAP operating income (loss) before corporate allocations: 1.2% 9.3% 6.8% Stock-based compensation ( J ) 2.2% 2.7% 2.8% Non-GAAP operating income before corporate allocations: 3.4% 12.0% 9.6% Advanced Devices GAAP operating income before corporate allocations: 17.9% 17.0% 20.4% Stock-based compensation ( J ) 1.9% 1.6% 1.2% Non-GAAP operating income before corporate allocations: 19.8% 18.6% 21.6% A. Restructuring. Included in our GAAP presentation of cost of sales and operating expenses, restructuring costs recorded are primarily for employee compensation resulting from reductions in employee headcount in connection with our company restructurings.We exclude restructuring costs from our non-GAAP measures because we believe they do not reflect expected future operating expenses, they are not indicative of our core operating performance, and they are not meaningful in comparisons to our past operating performance. B. Amortization of purchased intangibles.Included in our GAAP presentation of cost of sales and operating expenses, amortization of purchased intangibles recorded arises from prior acquisitions and are non-cash in nature.Amortization charges for intangibles are inconsistent in size and timing.We exclude these expenses from our non-GAAP measures because we believe they are not indicative of our core operating performance and to facilitate an evaluation of our current operating performance and comparison to Trimble’s past operating performance. C. Stock-based compensation. Included in our GAAP presentation of cost of sales and operating expenses, stock-based compensation consists of expenses for employee stock options and awards and purchase rights under our employee stock purchase plan. We exclude stock-based compensation expense from our non-GAAP measures because some investors may view it as not reflective of our core operating performance as it is a non-cash expense.For the fiscal years ended December 31, 2010, January 1, 2010, and January 2, 2009 stock-based compensation was allocated as follows: Fiscal Years Ended (in thousands) December 31, 2010 January 1, 2010 January 2, 2009 Cost of sales $ $ $ Research and development Sales and Marketing General and administrative $ $ $ Securities and Exchange Commission August 8, 2011 Page 9 D. Amortization of acquisition-related inventory step-up.The purchase accounting entries associated with our business acquisitions require us to record inventory at its fair value, which is sometimes greater than the previous book value of the inventory.Included in our GAAP presentation of cost of sales, the increase in inventory value is amortized to cost of sales over the period that the related product is sold.We exclude inventory step-up amortization from our non-GAAP measures because they are non-cash expenses that we do not believe are indicative of our ongoing operating results.We further believe that excluding this item from our non-GAAP results is useful to investors in that it allows for period-over-period comparability. E. Acquisition costs. Included in our GAAP presentation of operating expenses, acquisition costs consist of external and incremental costs resulting directly from merger and acquisition activities such as legal, due diligence and integration costs.Included in our GAAP presentation of non-operating income, net, acquisition costs include unusual acquisition related items such as a gain on bargain purchase (resulting from the fair value of identifiable net assets acquired exceeding the consideration transferred), adjustments to the fair value of earn-out liabilities and payments made or received to settle earn-out and holdback disputes. Although we do numerous acquisitions, the costs that have been excluded from the non-GAAP measures are costs specific to particular acquisitions. These are one-time costs that vary significantly in amount and timingand are not indicative of our core operating performance. F. GAAP and non-GAAP tax rate %.These percentages are defined as GAAP income tax provision as a percentage of GAAP income before taxes and non-GAAP income tax provision as a percentage of non-GAAP income before taxes.We believe that investors benefit from a presentation of non-GAAP tax rate percentage as a way of facilitating a comparison to non-GAAP tax rates in prior periods. G. IRS settlement.This amount represents a net charge of $27.5 million in the second quarter of 2010 resulting from the IRS audit settlement.We excluded this because it is not indicative of our future operating results.We believe that investors benefit from excluding this charge from our operating results to facilitate comparisons to past operating performance. H. Valuation allowance release.This amount represents a benefit of $7.6 million in the fourth quarter of 2010 resulting from a valuation allowance release.We excluded this from our non-GAAP results to enhance comparability of results across periods. I. Non-GAAP items tax effected.This amount adjusts the provision for income taxes to reflect the effect of the non-GAAP items (A) - (E) on non-GAAP net income. We believe this information is useful to investors because it provides for consistent treatment of the excluded items in this non-GAAP presentation. J. Stock-based compensation. The amounts consist of expenses for employee stock options and awards and purchase rights under our employee stock purchase plan. As referred to above we exclude stock-based compensation here because investors may view it as not Securities and Exchange Commission August 8, 2011 Page 10 reflective of our core operating performance as it is a non-cash expense. However, management does include stock-based compensation for budgeting and incentive plans as well as for reviewing internal financial reporting. We discuss our operating results by segment with and without stock-based compensation expense, as we believe it is useful to investors.Stock-based compensation not allocated to the reportable segments was approximately $7.9 million, $5.5 million, and $4.5 million for the fiscal years ended December 31, 2010, January 1, 2010, and January 2, 2009, respectively.
